DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the discharge valve" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krambrock (DE2318713A1)
Regarding claim 1, Krambrock discloses a spray nozzle for a spraying tool (the system of Fig. 1) for spraying a release agent into a mold, comprising a nozzle housing (2) with a dosing chamber (1) into which the release agent can be introduced, a dosing member (3) insertable into the dosing chamber (Fig. 1) for changing the volume thereof and resulting in a displacement of the release agent from the dosing chamber (Fig. 1) via a discharge channel (15, 34, 35, and 36) including a check valve (17 or 23) to a nozzle body (16) via which the release agent is to be discharged, and an active venting unit (21-28) integrated into the spray nozzle (Fig. 1) for venting the dosing chamber (par. 0023 and 0024), the venting unit being operable by application of an activation value (liquid level in glass tube 38; par. 0027) capable of automatically transferring the venting unit from a dysfunctional state to a venting and opening state in which the discharge valve (23) is held open by the venting unit (Fig. 1; par. 0023), wherein for holding the check valve open in the venting and opening state, the venting unit is adapted to engage the check valve (par. 0023; Fig. 1).
Regarding claim 7, the check valve comprises a check valve ball (17 or 23) arranged in the discharge channel.
Regarding claim 8, the venting unit is in the form of a venting piston (25) which is movable along its longitudinal axis between the dysfunctional position and the venting and opening position (Fig. 1).
Regarding claim 9, the venting unit is biased toward its dysfunctional position by a spring element (22).
Regarding claim 10, Krambrock discloses a spraying tool (the system of Fig. 1) with a spray nozzle according to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krambrock in view of Beaumont (WO03062638A1).
Regarding claim 2, Krambrock DIFFERS in that it does not disclose an activation value of the venting unit is the same as an activation value of the dosing member for changing the volume of the dosing chamber. Attention, however, is directed to the Beaumont reference, which discloses an activation value (pressurized air; page 4, lines 19-21) of a venting unit (42) is the same as an activation value (pressurized air; page 4, lines 2-3) of a dosing member (18 and 20) for changing the volume of a dosing chamber (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Krambrock reference in view of the teachings of the Beaumont reference by employing the same activation value for the venting unit and dosing member as claimed because it is one of a number of well-known activation methods that one of ordinary skill in the art could have chosen from and would have been expected to work equally well (page 2, lines 27 to page 3 line 7 of Beaumont).
Regarding claim 3, the venting unit is activatable by exceeding a particular threshold (the amount of pressure required to cause activation of the venting unit) of the activation value (page. 4, lines 19-21 of Beaumont).
Regarding claim 4, the activation value for the venting unit (14) is the pressure of a pressurized control air (page. 4, lines 19-21 of Beaumont).
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krambrock in view of Beaumont as applied to claim 3 above, and further in view of Wilt et al. (20170326282).
Regarding claim 5, the modified Krambrock DIFFERS in that it does not disclose the control air for the dosing member and for the venting unit is supplied via a common control air supply passage. Attention, however, is directed to the Wilt reference, which discloses a common air supply passage (same air line; par. 0326).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Krambrock reference in view of the teachings of the Wilt reference by employing a common control air supply passage for the purpose of simplifying the system by reducing the number of control air supply passages.
Regarding claim 6, below a certain control air threshold pressure value, only the dosing member is activatable and, above a certain control air threshold pressure value, both, the dosing member and the venting unit are activatable (the modified Krambrock system is capable of performing these functions because the dosing member and venting unit may be operated independently by the control air; page 4, lines 19-21 of Beaumont).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610.  The examiner can normally be reached on Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.